Title: From Thomas Jefferson to Isaac Briggs, 25 May 1807
From: Jefferson, Thomas
To: Briggs, Isaac


                        
                            Dear Sir
                            
                            Washington May 25. 07.
                        
                        When you spoke to me the other day on the subject of your expences to N. Orleans, my answer was a little
                            indefinite as to time, because I had just recieved some very heavy bills drawn on me from Europe & I had not yet
                            examined what would be the state of my funds under those bills. I have now examined them & find that I can furnish you
                            200. D. on the 6th. of June (Saturday sennight) and 200. D. more on that day month, if this will answer your purposes.—I
                            am really mortified that you should have been left to suffer in an undertaking wherein I was an agent. but you know with
                            what expectations we concluded on it. my own opinion has always been that where a person undertakes to do a thing for the
                            public, unauthorised by law, he does it justly on his own risk, & that the public are perfectly free to approve or
                            reject. in this case Congress have fully approved by building on the foundation you laid. we are now establishing our road
                            on your survey, availing ourselves of it solely, as having saved us the necessity of making any other. gentlemen who say
                            they will never sanction an expenditure made without a previous law, will leave their country exposed to incalculable
                            injury in those unforeseen occurrences where the voluntary sacrifices of virtuous citizens might save the public interest,
                            if the prospect of indemnification were not shut out. I salute you with friendship.
                        
                            Th: Jefferson
                            
                        
                    